                           Case 5:20-cv-00332-TJH-KK Document 39-1 Filed 09/07/21 Page 1 of 2 Page ID #:256




                              1 Frederick M. Heiser, Bar No. 232582
                                KLINEDINST PC
                              2 2 Park Plaza, Suite 1250
                                Irvine, California 92614
                              3 (714) 542-1800/FAX (714) 542-3592
                                fheiser@klinedinstlaw.com
                              4
                                Emily J. Atherton, Bar No. 239837
                              5 KLINEDINST PC
                                777 S. Figueroa Street, Suite 2800
                              6 Los Angeles, California 90017
                                (213) 406-1100/FAX (213) 406-1101
                              7 eatherton@klinedinstlaw.com
                              8 Attorneys for Defendant CORE & MAIN, LP
                              9 Shaun M. Murphy, Esq.
                                Katelyn K. Empey, Esq.
                             10 SLOVAK BARON EMPEY MURPHY & PINKNEY LLP
                                1800 E. Tahquitz Canyon Way
                             11 Palm Springs, CA 92262
                                (760) 322-2272/FAX: 760-322-2107
                             12 murphy@sbemp.com
2 PARK PLAZA, SUITE 1250
IRVINE, CALIFORNIA 92614




                                kempey@sbemp.com
                             13
      KLINEDINST PC




                                Attorneys for Plaintiff, MISSION SPRINGS WATER DISTRICT
                             14
                                Phillip A. Baker, Esq.
                             15 Daniel Leonard, Esq.
                                BAKER, KEENER & NAHRA LLP
                             16 633 W. 5th Street, Suite 5500
                                Los Angeles, CA 90071
                             17 (213) 241-0900/FAX: 213-241-0990
                                pbaker@bknlawyers.com
                             18 dleonard@bknlawyers.com
                             19 Attorneys for Defendant MASTER METER, INC.
                             20
                                                      UNITED STATES DISTRICT COURT
                             21
                                                    CENTRAL DISTRICT OF CALIFORNIA
                             22
                             23
                                MISSION SPRINGS WATER                           Case No. 5:20-cv-00332 TJH (KKx)
                             24 DISTRICT, a county water district and
                                public agency of the State of California,       [PROPOSED] ORDER RE
                             25                                                 STIPULATION TO REVISE JOINT
                                            Plaintiff,                          SCHEDULING REPORT DATES
                             26                                                 SUBJECT TO COURT APPROVAL
                                      v.
                             27
                                MASTER METER, INC., a Texas
                             28 Corporation; and CORE & MAIN, a
                                                                            1
                                  [PROPOSED] ORDER RE STIPULATION TO REVISE JOINT SCHEDULING REPORT DATES SUBJECT TO
                                                                   COURT APPROVAL
                           Case 5:20-cv-00332-TJH-KK Document 39-1 Filed 09/07/21 Page 2 of 2 Page ID #:257




                              1 California Limited Partnership, and
                                DOES 1 through 10, inclusive,
                              2
                                             Defendants.
                              3                                                    Judge:        Hon. Terry J. Hatter, Jr.
                                                                                   Trial Date:   None Set
                              4
                              5            On August 20, 2021, Plaintiff and Defendants filed a Stipulation to Revise
                              6 Joint Scheduling Report Dates ("Stipulation"):
                              7            1.    The Stipulation between Plaintiff and Defendants is hereby approved;
                              8            2.    All previously set pre-trial deadlines, including the Final Pre-Trial
                              9 Conference, are hereby continued by ninety (90) days. However, with regard to
                             10 non-expert discovery, no additional written discovery requests may be served and no
                             11 depositions may be taken, other than those which have already been noticed. In
                             12 addition, Plaintiff may take the 30(b)(6) depositions of the Defendants on the areas
2 PARK PLAZA, SUITE 1250
IRVINE, CALIFORNIA 92614




                             13 of inquiry which have been provided to the Defendants.
      KLINEDINST PC




                             14            3.    All currently pending discovery is hereby stayed and completed if
                             15 necessary if the case does not settle at mediation.
                             16            4.    The deadlines proposed by the Parties in Exhibit "A" to the Stipulation
                             17 are hereby approved.
                             18
                                  IT IS SO ORDERED.
                             19
                             20
                             21 Dated:                                     __________________________________
                             22                                            HONORABLE TERRY J. HATTER, JR.
                                  19991376.1
                             23
                             24
                             25
                             26
                             27
                             28
                                                                               2
                                   [PROPOSED] ORDER RE STIPULATION TO REVISE JOINT SCHEDULING REPORT DATES SUBJECT TO
                                                                    COURT APPROVAL
